DETAILED ACTION
This office action is in response to application filed on March 6, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2018 and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
[0032]: Claim language “The plurality of transmitters 130 and the plurality of EM receivers 138 and 140 may be disposed along a longitudinal axis of the EM ranging tool 24 … The transmitters 130 may include coil antenna and solenoids” should read “The plurality of transmitters 136 and the plurality of EM receivers 138 and 140 may be disposed along 136 may include coil antenna and solenoids”.  
Appropriate correction is required.

Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:  
Claim language “The method of claim 1, wherein the adjusting the at least one orientation …” should read “The method of claim 1, wherein  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The method of claim 3, wherein or the electromagnetic receiver contains the target wellbore”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read “The method of claim 5, wherein or the electromagnetic receiver is perpendicular to a layer of the subterranean formation”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein  adjusted”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the at least one orientation …”
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the at least one orientation …”
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “measuring at least one component of an electromagnetic signal from the target wellbore after the tilt angles of the at least two coil receivers and the tilt angle of the electromagnetic transmitter have been adjusted” should read “measuring at least one component of an electromagnetic signal from the target wellbore after the tilt angles of the at least two electromagnetic receivers and the tilt angle of the electromagnetic transmitter have been adjusted”.
Claim language “determining deviations in path of the well drilled with the bottom hole assembly based, at least in part, on the at least one ranging parameter” should read “determining deviations in a path of the well drilled with the bottom hole assembly based, at least in part, on the at least one ranging parameter”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language should end with a period.
Appropriate correction is required.

Claims 14-15 are objected to because of the following informalities:  
Claim language should read “The method of claim 11, wherein angles of the at least two electromagnetic receivers …”
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., electromagnetic ranging tool comprising an electromagnetic transmitter and an electromagnetic receiver), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., electromagnetic ranging tool comprising an electromagnetic transmitter and an electromagnetic receiver), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-10, 12-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite “… a normal plane to a dipole moment of the electromagnetic transmitter or the … electromagnetic receiver(s) is perpendicular to a layer of the subterranean formation” which is unclear since the original disclosure describes “Adjusting the tilt angles to reduce shoulder effects in high frequency ranging measurements: The electromagnetic ranging tool with the dipole moment of the sensor to be positioned perpendicular to the layered direction” (see [0024]). In other words, the specification describes that the dipole moment is perpendicular to the layered direction, and parallel to the layers.
For examination purposes, claim language is interpreted as to use tilted transmitters or receivers for reducing shoulder effects, as described in the prior art of record (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 20110308794 A1, IDS record), hereinafter ‘Bittar’, in view of Donderici (US 20130311094 A1, IDS record), hereinafter ‘Donderici’.
Regarding claim 1. 
Bittar discloses:
A method (Fig. 5) for electromagnetic ranging of a target wellbore (Fig. 1, item 19, [0016], [0031]: a ranging method to detect nearby conductors, such as in an existing well, is described), comprising: 
disposing an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”) in a wellbore (Fig. 1, item 16, [0017]-[0019]: a bottom-hole assembly disposed in a wellbore includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”) and an electromagnetic receiver (Fig. 2, item 210 – “receive antenna”, [0022]: ranging tool includes transmitter and receiver); 
exciting a subterranean formation (Fig. 1, item 46) with the electromagnetic transmitter (Fig. 5, item 504, [0019], [0032]: ranging tool transmits an electromagnetic signal using the transmit antenna for ranging purposes, which implies that the signal travels through the formation); 
exciting the target wellbore with the electromagnetic transmitter (Fig. 5, item 504, [0019], [0032]: ranging tool transmits an electromagnetic signal using the transmit antenna for ranging purposes, which implies that the signal reaches the existing wellbore in order to estimate distance (see [0016])); 
ranging tool collects measurements of the resulting field by measuring the response of each receiver (see also [0024])); and 
determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal measured by the electromagnetic receiver (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48)).  

	Bittar does not disclose:
adjusting at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver. 

Donderici teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to adjust at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver, in order to cancel direct coupling between transmitter and receiver, while reducing the complexity and costs of electronics, as described by Donderici ([0060]).
 
Regarding claim 2. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises at least partially cancelling direct signal coupling between the electromagnetic transmitter and the electromagnetic receiver.  

Donderici further teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to at least partially cancel direct signal coupling between the electromagnetic transmitter and the electromagnetic receiver by adjusting the at least one orientation, in order to retrieve the actual formation signal, as described by Donderici ([0002]).

Regarding claim 3. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises maximizing the electromagnetic signal from the target wellbore.  

Donderici further teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling, which consequently maximizes the actual formation (analogous to target wellbore) signal measurement (see [0078])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to maximize the electromagnetic signal from the target wellbore by adjusting the at least one orientation, in order to retrieve the actual signal (e.g., the electromagnetic signal from the formation – analogous to the electromagnetic signal from the target wellbore) by cancelling the noise (i.e., direct coupling), as described by Donderici ([0002]).

Regarding claim 5. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises minimizing an electromagnetic signal from the subterranean formation.  

	Donderici further teaches:
“In various embodiments, due to eliminated direct coupling, tools with sensors oriented at the corresponding special angles can be operated at relatively low frequencies, which leads to a wide range of operation for the resistivity measurement in a borehole” ([0060]: tools with oriented sensors can operate at low frequencies allows, which allows for the formation signal to be eliminated during ranging operations since formation signal is smaller than casing signal (as evidenced by Wu, US 20170254193 A1, [0033])).


Regarding claim 6. 
Bittar in view of Donderici discloses all the features of claim 5 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises orientating at least one of the electromagnetic transmitter or the electromagnetic receiver such that a normal plane to a dipole moment of the electromagnetic transmitter of the electromagnetic receiver is perpendicular to a layer of the subterranean formation.  

Donderici further teaches:
“In various embodiments, due to eliminated direct coupling, tools with sensors oriented at the corresponding special angles can be operated at relatively low frequencies, which leads to a wide range of operation for the resistivity measurement in a borehole” ([0060]: tools with oriented sensors can operate at low frequencies allows, which allows for the shoulder-bed effects (see [0059]) to be eliminated during ranging operations since formation signal is smaller than casing signal (as evidenced by Wu, US 20170254193 A1, [0033])).


Regarding claim 7. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation was performed during design of the electromagnetic ranging tool such that the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver were installed on the electromagnetic ranging with the adjusted at least one orientation.  

Donderici further teaches:
“In various embodiments, calibrating activities can be conducted to construct the sensor configurations, which can include determining tilt angles for a receiver antenna and a corresponding transmitter antenna in the arrangement of sensors such the receiver antenna and the corresponding transmitter antenna are tilted with respect to the longitudinal axis to substantially cancel direct coupling between the receiver antenna and sensor configurations are constructed using simulations, which may interpreted as to be performed during design of electromagnetic ranging tool (see also [0066] regarding tool parameters being designed to produce no direct coupling)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to perform the adjusting of the at least one orientation during design of the electromagnetic ranging tool such that the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver were installed on the electromagnetic ranging with the adjusted at least one orientation, in order to use a calibrated ranging tool without having to perform additional configurations.

Regarding claim 8. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises synthetically adjusting at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver.  

Donderici further teaches:
sensor configurations are constructed using simulations (synthetically)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to synthetically adjust at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver, in order to reduce equipment costs while providing a calibrated ranging tool.

Regarding claim 9. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises mechanically adjusting at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver.  


“In various embodiments, calibrating activities can be conducted to construct the sensor configurations, which can include determining tilt angles for a receiver antenna and a corresponding transmitter antenna in the arrangement of sensors such the receiver antenna and the corresponding transmitter antenna are tilted with respect to the longitudinal axis to substantially cancel direct coupling between the receiver antenna and the corresponding transmitter antenna. Determining tilt angles can include performing simulations taking into account distance between the receiver antenna and the corresponding transmitter antenna or physically increasing or decreasing the respective tilt angle until zero direct coupling is observed.” ([0034]: sensor configurations are constructed by physically (mechanically) increasing or decreasing the tilt angles until zero direct coupling is observed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to mechanically adjust at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver, in order to use a calibrated ranging tool without having to perform additional configurations.

Regarding claim 10. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar further discloses:
transmitter and receiver antennas are coils).  

Regarding claim 11. 
Bittar discloses:
A method (Fig. 5) for electromagnetic ranging of a target wellbore (Fig. 1, item 19, [0016], [0031]: a ranging method to detect nearby conductors, such as in an existing well, is described), comprising: 
drilling a well (Fig. 1, item 16) with a bottom hole assembly ([0016]-[0018]: a bottom-hole assembly is used to drill a borehole), wherein the bottom hole assembly comprises an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: the bottom-hole assembly disposed in the wellbore includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises a electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”) and at least two electromagnetic receivers (Fig. 2, items 210 and 212 – “receive antenna”, [0022]: ranging tool includes transmitter and receivers); 
exciting a subterranean formation (Fig. 1, item 46) with the electromagnetic transmitter (Fig. 5, item 504, [0019], [0032]: ranging tool transmits an electromagnetic signal using the transmit antenna for ranging purposes, which implies that the signal travels through the formation); 
exciting the target wellbore with the electromagnetic transmitter (Fig. 5, item 504, [0019], [0032]: ranging tool transmits an electromagnetic signal using the transmit antenna for ranging purposes, which implies that the signal reaches the existing wellbore in order to estimate distance (see [0016])); 
measuring at least one component of an electromagnetic signal from the target wellbore (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field by measuring the response of each receiver (see also [0024])); 
determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal measured by the at least two electromagnetic receivers (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48));  
determining deviations in path of the well drilled with the bottom hole assembly based, at least in part, on the at least one ranging parameter ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course); 
correcting a trajectory of the bottom hole assembly trajectory based, at least in part, on the determined deviations ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course and quickly initiate corrective action); and 
continuing drilling the well with the bottom hole assembly ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course and quickly initiate corrective action, which implies correcting path and continue drilling).  


adjusting a tilt angle of the electromagnetic transmitter; 
adjusting tilt angles of the at least two electromagnetic receivers to, at least partially, cancel direct signal coupling between the electromagnetic transmitter and the at least two electromagnetic receivers; and
measuring at least one component of an electromagnetic signal from the target wellbore after the tilt angles of the at least two coil receivers and the tilt angle of the electromagnetic transmitter have been adjusted.

Donderici teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to adjust a tilt angle of the electromagnetic transmitter; to adjust tilt angles of the at least two electromagnetic receivers to, at least partially, cancel direct signal coupling between the 

Regarding claim 12. 
Bittar in view of Donderici discloses all the features of claim11 as described above.
	Bittar does not disclose:
at least one of the electromagnetic transmitter or the at least two electromagnetic receivers are adjusted such that a normal plane to a dipole moment of the electromagnetic transmitter or the at least two electromagnetic receivers is perpendicular to a layer of the subterranean formation.  

Donderici further teaches:
“In various embodiments, due to eliminated direct coupling, tools with sensors oriented at the corresponding special angles can be operated at relatively low frequencies, which leads to a wide range of operation for the resistivity measurement in a borehole” ([0060]: tools with oriented sensors can operate at low frequencies allows, which allows for the shoulder-bed effects (see [0059]) to be eliminated during ranging operations since formation signal is smaller than casing signal (as evidenced by Wu, US 20170254193 A1, [0033])).


Regarding claim 14. 
Bittar in view of Donderici discloses all the features of claim 11 as described above.
	Bittar does not disclose:
the adjusting the tilt angle of the electromagnetic transmitter and the adjusting the tilt angle of the at least two electromagnetic receivers is done synthetically.  

Donderici further teaches:
“In various embodiments, calibrating activities can be conducted to construct the sensor configurations, which can include determining tilt angles for a receiver antenna and a corresponding transmitter antenna in the arrangement of sensors such the receiver antenna and the corresponding transmitter antenna are tilted with respect to the longitudinal axis to substantially cancel direct coupling between the receiver antenna and the corresponding transmitter antenna. Determining tilt angles can include performing simulations taking into account distance between the receiver antenna and the corresponding transmitter antenna or physically increasing or decreasing the respective sensor configurations are constructed using simulations (synthetically)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to synthetically adjust the tilt angle of the electromagnetic transmitter and the tilt angle of the at least two electromagnetic receivers, in order to reduce equipment costs while providing a calibrated ranging tool.

Regarding claim 15. 
Bittar in view of Donderici discloses all the features of claim 11 as described above.
	Bittar does not disclose:
the adjusting the tilt angle of the electromagnetic transmitter and the adjusting the tilt angle of the at least two electromagnetic receivers is done mechanically.  

Donderici further teaches:
“In various embodiments, calibrating activities can be conducted to construct the sensor configurations, which can include determining tilt angles for a receiver antenna and a corresponding transmitter antenna in the arrangement of sensors such the receiver antenna and the corresponding transmitter antenna are tilted with respect to the longitudinal axis to substantially cancel direct coupling between the receiver antenna and the corresponding transmitter antenna. Determining tilt angles can include performing simulations taking into account distance between the receiver antenna and the corresponding transmitter antenna or physically increasing or decreasing the respective sensor configurations are constructed by physically (mechanically) increasing or decreasing the tilt angles until zero direct coupling is observed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to mechanically adjust the tilt angle of the electromagnetic transmitter and the tilt angle of the at least two electromagnetic receivers, in order to use a calibrated ranging tool without having to perform additional configurations.

Regarding claim 16. 
Bittar in view of Donderici discloses all the features of claim 1 as described above.
	Bittar further discloses:
wherein the at least two electromagnetic receivers each individually comprise a coil receiver, a magnetometer, or a solenoid, and wherein the electromagnetic transmitter comprises a coil transmitter or a solenoid ([0022]: transmitter and receiver antennas are coils).  

Regarding claim 17. 
Bittar discloses:
A system (Fig. 1) comprising: 
an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: a bottom-hole assembly disposed in a borehole (Fig. 1, item 16) includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises an ranging tool includes a transmitter) that excites a casing string ([0016], [0031]: a ranging method to detect nearby conductors, such as a well casing in an existing well (Fig. 1, item 19), transmits electromagnetic signals from a transmit antenna which excite the well casing in order to detect distance) and an electromagnetic receiver (Fig. 2, item 210 – “receive antenna”, [0022]: ranging tool includes a receiver) operable to measure at least one component of an electromagnetic field ([0019], [0032]: ranging tool collects measurements of the resulting field by measuring the response of each receiver (see also [0024])); and 
an information handling system in signal communication with the electromagnetic ranging tool ([0019]: bottom-hole assembly includes a downhole controller, which employs measurements from the ranging tool to steer the drill bit).  

	Bittar does not disclose:
the information handling system is operable to adjust at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver. 

Donderici teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to operate the information handling system to adjust at least one orientation of the electromagnetic transmitter, the electromagnetic receiver, or both the electromagnetic transmitter and the electromagnetic receiver, in order to cancel direct coupling between transmitter and receiver, while reducing the complexity and costs of electronics, as described by Donderici ([0060]).

Regarding claim 18. 
Bittar in view of Donderici discloses all the features of claim 17 as described above.
	Bittar does not explicitly disclose:
the information handling system is disposed on the electromagnetic ranging tool.  

	However, Bittar teaches:
“The bottom-hole assembly further includes a ranging tool 26 to induce a current in nearby conductors such as pipes, casing strings, and conductive formations and to collect measurements of the resulting field to determine distance and direction. Using these measurements in combination with the tool orientation measurements, the driller  bottom-hole assembly includes the ranging tool, which provides the measurements for controlling the drill bit using a downhole controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to dispose the information handling system on the electromagnetic ranging tool, in order to reduce communication expenses while providing faster analysis of measurements in the ranging tool.

Regarding claim 19. 
Bittar in view of Donderici discloses all the features of claim 17 as described above.
	Bittar does not disclose:
the information handling system is operable to synthetically or mechanically adjust the at least one orientation.  

Donderici further teaches:
sensor configurations are constructed using simulations (synthetically) or by physically (mechanically) increasing or decreasing the tilt angles until zero direct coupling is observed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, to operate the information handling system to synthetically or mechanically adjust the at least one orientation, in order to reduce equipment costs while providing a calibrated ranging tool without having to perform additional configurations.

Regarding claim 20. 
Bittar in view of Donderici discloses all the features of claim 17 as described above.
	Bittar further discloses:
wherein the electromagnetic receiver comprises a coil receiver, a magnetometer, or a solenoid, and wherein the electromagnetic transmitter comprises a coil transmitter or a solenoid ([0022]: transmitter and receiver antennas are coils).  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar, in view of Donderici, and in further view of Guner (US 20140032116 A1), hereinafter ‘Guner’.
Regarding claim 4. 
Bittar in view of Donderici discloses all the features of claim 3 as described above.
	Bittar does not disclose:
the adjusting the at least one orientation comprises orientating at least one of the electromagnetic transmitter or the electromagnetic receiver such that a normal plane to a dipole moment of the electromagnetic transmitter of the electromagnetic receiver contains the target wellbore.  

Guner teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of cased wells. One significant difference is that optimal excitation of well casing occurs when the dipole is normal to the plane that contains both the dipole and the well casing (as evident from equation (3))” ([0047]: for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, and in further view of Guner, to adjust the at least one orientation by orientating at least one of the electromagnetic transmitter or the electromagnetic receiver such that a normal plane to a 

Regarding claim 13. 
Bittar in view of Donderici discloses all the features of claim 11 as described above.
	Bittar does not disclose:
at least one of the electromagnetic transmitter or the at least two electromagnetic receivers are adjusted such that a normal plane to a dipole moment of the electromagnetic transmitter or the at least two electromagnetic receivers contains the target wellbore.

Guner teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of cased wells. One significant difference is that optimal excitation of well casing occurs when the dipole is normal to the plane that contains both the dipole and the well casing (as evident from equation (3))” ([0047]: for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittar in view of Donderici, and in further view of Guner, to adjust the at least one of the electromagnetic transmitter or the at least two electromagnetic receivers such that a normal plane to a dipole moment of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morris; Steven Allen, US 20170261635 A1, METHOD AND APPARATUS FOR MEASUREMENT OF PIPE SIGNALS FOR DOWNHOLE TRANSIENT ELECTROMAGNETIC PROCESSING
Reference discloses using a transient electromagnetic tool with a single transmitter and two receivers, such that signals at the two receivers are bucked to eliminate a formation response and thus a pipe response may be extracted.
Morris; Steven Allen, US 20170261636 A1¸ METHOD AND APPARATUS FOR CORECTION OF TRANSIENT ELECTROMAGNETIC SIGNALS TO REMOVE A PIPE RESPONSE
Reference discloses generating a transient electromagnetic field with a transmitter; obtaining a total signal from signals received by a first receiver and a second receiver; and performing a bucking calculation to obtain a pipe signal.
Morris; Steven Allen, US 20170261633 A1, METHOD AND APPARATUS FOR ACTIVE SUPPRESSION OF PIPE SIGNALS IN TRANSIENT ELECTROMAGNETIC MEASUREMENTS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857